IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                     United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                                                           March 15, 2007
                        No. 06-10771
                      Summary Calendar                 Charles R. Fulbruge III
                                                               Clerk


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

NICOLAS GONZALEZ, JR.,

                                   Defendant-Appellant.

                      --------------------
         Appeal from the United States District Court
             for the Northern District of Texas
                  USDC No. 3:05-CR-267-1
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                        No. 06-10771
                             -2-

    Nicolas Gonzalez, Jr., appeals the sentence imposed

following his guilty-plea conviction for possession with the

intent to distribute cocaine. He argues that the district

court misapplied U.S.S.G. § 3B1.2 when it adopted the

probation officer’s determination that he should be denied

a minor-role reduction.    He asserts that the probation

officer’s evaluation of his role was based solely on a

comparison of his culpability to that of his codefendant, and

that such was error because the probation officer was

required to compare his culpability “to all those actually

involved in the offense, not merely to those who were

formally charged.”     Our review of the district court’s

interpretation and application of the Sentencing Guidelines

is de novo. See United States v. Villegas, 404 F.3d 355,

358-62 (5th Cir. 2005); FED. R. CRIM. P. 51(b).
                       No. 06-10771
                            -3-

   A fair reading of the entirety of the probation officer’s

response reflects that the probation officer was not

restricting his comparison of Gonzalez’s conduct to that of

his codefendant.     Rather, the probation officer was

emphasizing that regardless of any other person’s

involvement in the conspiracy, Gonzalez was not less

culpable than the codefendant, and thus not less culpable

than the average participant. Gonzalez’s argument that the

district court misapplied § 3B1.2 is thus without merit.

    Gonzalez also argues that the sentence imposed by the

district court was not reasonable. Although he concedes

that his sentence is to be reviewed for reasonableness

under this court’s precedent, Gonzalez also asserts that the

presumption-of-reasonableness              standard        is

unconstitutional. This court is bound by the precedent of

previous panels absent “an intervening Supreme Court case
                         No. 06-10771
                              -4-

explicitly or implicitly overruling that prior precedent.”

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

Accordingly,   Gonzalez’s     sentence    is   reviewed    for

reasonableness. United States v. Mares, 402 F.3d 511, 520

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).        “If the

sentencing judge exercises her discretion to impose a

sentence within a properly calculated Guideline range, in

our reasonableness review we will infer that the judge has

considered all the factors for a fair sentence set forth in the

Guidelines.” Id. at 519. “[A] sentence within a properly

calculated Guideline range is presumptively reasonable.”

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

    While Gonzalez’s assertions could possibly support a

decision to impose a sentence below the applicable

guideline range, they do not show that the sentence within

the guidelines range was unreasonable. See id. at 554-55.
                       No. 06-10771
                            -5-

Gonzalez’s sentence is presumed to be reasonable, and he

has failed to rebut that presumption. See id. Accordingly,

the sentence is AFFIRMED.